Citation Nr: 0714747	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-06 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of the appellant's 
rights to Department of Veterans Affairs (VA) benefits 
(except insurance benefits) under the provisions of 
38 U.S.C.A. § 6103(a) (West 2002 & Supp. 2005).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran had active service with the Philippine Scouts 
from August 1946 to May 1949, and died in July 1951. The 
appellant is his widow.

This matter comes to the Board on appeal of the decisions of 
the Department of Veterans Affairs (VA) Manila, the Republic 
of the Philippines, Regional Office (RO) that determined that 
new and material evidence had not been received to reopen a 
claim for revocation of the forfeiture of the appellant's 
rights to VA benefits under the provisions of 38 U.S.C.A. § 
6103(a).  

In May 2007, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c) a Deputy Vice Chairman of the Board granted the 
motion of the appellant's representative to advance her case 
on the Board's docket.  


FINDINGS OF FACT

1. In a February 1977 decision, the Board determined that the 
appellant had forfeited all rights to VA benefits because of 
fraudulent statements made in connection with her application 
for death benefits.  In an October 1997 decision, the Board 
determined that new and material evidence had not been 
received to reopen a claim for revocation of the forfeiture 
of the appellant's rights to VA benefits under the provisions 
of 38 U.S.C.A. § 6103(a).

2. The additional evidence submitted since the October 1997 
Board decision is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

The evidence received since the Board's October 1997 decision 
which determined that new and material evidence had not been 
received to reopen a claim for revocation of the forfeiture 
of the appellant's rights to VA benefits (except laws 
pertaining to insurance benefits) under the provisions of 38 
U.S.C.A. § 6103(a) is neither new nor material and the claim 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), § 20.1100, § 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication notice by letter, dated in 
April 2005. The notice informed the appellant of the type of 
evidence needed to substantiate the underlying claim, that 
is, evidence that she had not presented false statements 
concerning her true marital relationship in order to receive 
benefits from VA, or evidence showing that the forfeiture 
against her was improper, and that the evidence had to be new 
and material, which would be evidence in her possession.

As for content of the notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim).

As notice came after the adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the procedural defect 
was cured without prejudice to the appellant because she had 
a meaningful opportunity to participate effectively in the 
processing of the claim as she had the opportunity to submit 
additional argument and evidence subsequent to the initial 
denial, and the claim was then readjudicated following the 
notice as evidenced by the supplemental statement of the case 
in June 2005.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

With respect to the duty to assist under 38 U.S.C.A. § 5103A, 
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the appellant is required to comply with the duty to assist.

Background

Under applicable law, a person who knowingly makes or 
arranges for or procures the making of a false or fraudulent 
affidavit, declaration, or statement concerning any claim for 
benefits under any law administered by the Secretary shall 
forfeit all rights, claims, and benefits under all such laws.  
38 U.S.C.A. § 6103(a).  Fraud is defined in VA regulations as 
an act committed when a person knowingly makes or causes to 
be made or conspires, combines, aids, or assists in, agrees 
to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
VA (except laws relating to insurance benefits).  38 C.F.R. § 
3.901 (2006).

Forfeiture was invoked against the appellant in March 1975 
under 38 U.S.C.A. § 3503(a), now 38 U.S.C.A. § 6103(a), and 
this decision was confirmed by the Board in February 1977.  
In an October 1997 decision, the Board determined that new 
and material evidence had not been received to reopen a claim 
for revocation of the forfeiture of the appellant's rights to 
VA benefits under the provisions of 38 U.S.C.A. § 6103(a).

The appellant now contends that new and material evidence has 
been presented to reopen the claim and that such evidence 
warrants revocation of the forfeiture.

As a result of the previous determinations, the appellant is 
not a benefits-eligible claimant.  That is, her eligibility 
status was removed and her present effort is to establish it 
through reopening the matter.  Villeza v Brown, 9 Vet. App. 
353, 357 (1996).  A veteran or spouse has the burden of 
establishing eligibility by a preponderance of evidence, one 
who has not met this burden, never attains the status of 
claimant.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Finality

As noted above, the appellant's challenge to the forfeiture 
of her right to VA benefits was initially denied in a 
February 1977 Board decision, and the reopening of that 
previously denied claim was subsequently denied by the Board 
in October 1997.  The Board's decisions are final. 38 
U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1100 (2006). The claim can be ordinarily be reopened only 
with the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
20.1105 (2006).

When an appellant seeks to reopen his or her claim under 38 
U.S.C.A. § 5108, the Board must first conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 
C.F.R. § 3.156(a).  First, the Board must determine whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material.  The 
"credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is found to be new and material, the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.  See Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

VA previously found that the appellant had fraudulently 
concealed the nature of her relationship with J.G. and 
forfeited her rights to VA benefits.  All evidence then of 
record was thoroughly considered by the Board in its February 
1977 decision, which held that the appellant had made 
fraudulent statements in order to obtain VA benefits.  
Further, the October 1997 Board decision determined that new 
and material evidence had not been received to reopen that 
previously denied claim. 

For any newly-presented evidence to raise the reasonable 
possibility of a favorable outcome, such evidence would have 
to tend to show that the appellant had not attempted to 
conceal her relationship from the VA.

The "Old" Evidence

The evidence of record at the time of the Board's October 
1997 decision included numerous statements from the appellant 
and the results of field investigations.

By award letter dated April 1952, the appellant was informed 
that she had been awarded death compensation as the 
unremarried widow of the veteran.

In April 1956, a field examination was requested to clarify 
the appellant's marital status.  That month, an unidentified 
informant contacted the field examiner and stated that the 
appellant was living in a husband and wife relationship with 
"J.D.L." since earlier that month, although they had been 
having an illicit relationship for a long time.  A report of 
contact shows that the filed examiner contacted the appellant 
in April 1956 at her home.  It was noted that she was living 
with J.G.  The appellant related that they had "decided to 
live together just like any husband and wife."  It was 
indicated that J.G. was present during the interview, and 
corroborated the appellant's statement.

During the course of the field investigation, various 
depositions were taken.  In June 1956, the appellant 
acknowledged that she was living in a husband and wife 
relationship with J.G. and that they were known in the 
community as husband and wife.  All other people deposed 
essentially confirmed the fact that the appellant and J.G. 
were known in the community as husband and wife.

By letter dated August 1956, the Regional Office (RO) 
notified the appellant that her award of death compensation 
was terminated because it was determined that, due to her 
relationship with J.G., she could not be accepted as the 
unremarried widow of the veteran.

Affidavits dated in December 1957 were received on behalf of 
the appellant.  They were to the combined effect that the 
affiants knew the appellant and that she had not remarried.  
It was also indicated that J.G. had left the appellant.

By decision in June 1958, the Board concluded that the 
appellant had been in an ostensible marital relationship, and 
had conducted herself as the wife of J.G.  It was, therefore, 
determined that she could not be considered the unremarried 
widow of the veteran for purposes of receiving death 
compensation benefits.

By letter dated March 1970, the appellant requested 
restoration of her benefits pursuant to Public Law 91-376.

Following a request for information from the RO, the 
appellant, in March 1971, denied that she was living with 
anyone as if married on January 1, 1971.  She added that 
J.G., with whom she had lived since 1954, left her in 
November 1968, and had not returned.

In January 1973, two affiants attested that they knew the 
appellant and that she and J.G. had had three children 
together.  They stated that the appellant and J.G. had 
separated in 1968, and had not lived together since then.

A field investigation report dated August 1973 is of record.  
The appellant was deposed and stated that she had lived with 
J.G. as husband and wife although not legally married.  She 
related that they introduced each other as husband and wife.  
She added that they had lived together from 1956 to 1968 when 
they separated because he was lazy and irresponsible.  She 
noted that she had not seen him since their separation and 
did not know where he was.  She denied that she was still 
living with J.G.

The veteran's mother was also deposed and stated that the 
appellant and J.G. were still living as husband and wife, and 
that their relationship was known to the public.  Other 
deponents also stated that the appellant and J.G. were 
regarded as husband and wife.  In his report, the field 
examiner stated that he could not contact J.G. even though 
information received indicated that he was still in the 
barrio.

In an administrative decision dated in October 1973, it was 
determined that the appellant had deliberately presented 
false evidence to the VA when she declared that she had not 
lived with any man in the relationship of husband and wife 
since January 1971.  Thus, it was concluded that the 
appellant had knowingly and with the intention of securing 
benefits furnished false and fraudulent evidence of her 
unremarried widow status for the purpose of having her 
benefits restored under Public Law 91-376.

By letter dated October 1974, the RO notified the appellant 
that her case was being referred to the Director, of 
Compensation and Pension Service for consideration of 
forfeiture of her rights to VA benefits.  It was held that 
her benefits as the widow of the veteran had been terminated 
because she had failed to establish her status as the 
unremarried widow of the veteran after April 1956.  She had 
applied for benefits under Public Law 91-376 and stated that 
she was not married or living with anyone as if married in 
January 1971.  It was noted that her statements were false 
because the VA had convincing evidence that she had been 
living with J.G. for many years and that she represented 
herself as the wife of J.G.  Finally, it was indicated that 
she had made false statements to establish her entitlement 
under Public Law 91-376.

In an affidavit dated December 1974, two neighbors of the 
appellant stated that she had lived with J.G. until 1968 when 
they had a misunderstanding which led to their permanent 
separation.  The affiants added that the appellant was not 
living at that time with J.G.

By decision in February 1977, the Board concluded that the 
appellant submitted false evidence to the VA for the purpose 
of obtaining VA benefits, and that she had forfeited all 
accrued or future VA benefits.

By letter dated March 1994, the appellant sought to reopen 
her claim for VA benefits.  In support of her claim, she 
submitted a copy of the marriage record showing she and the 
veteran were married in September 1950, and a copy of the 
veteran's death certificate.

In a joint affidavit dated August 1994, the "Barangay" 
Chairman and Councilman stated that they knew the appellant 
for many years and that she had not contracted any marriage 
following the death of the veteran.

By decision in October 1997, the Board concluded that new and 
material evidence had not been received to reopen the 
previously denied claim for the revocation of the appellant's 
forfeiture of her rights to all accrued or future VA 
benefits.




The "New" Evidence

The only evidence received since the October 1997 Board 
decision are statements from the appellant asserting that she 
should be recognized as the veteran's surviving spouse for 
the purpose of the receipt of VA benefits because her 
subsequent marriage had terminated, and a copy of the 
appellant's Voter Registration Record dated June 21, 1997, 
showing the appellant's name and address, date of birth, and 
other personal information, including an indication that she 
is a widower.  

Analysis

The evidence presented is not new and material, and her claim 
is not reopened.  In this regard, the Board points out that 
the evidence previously of record demonstrated that the 
appellant had lived as husband and wife with J.G., and that 
such relationship continued after January 1971.  There was 
some evidence of record to the effect that the appellant and 
J.G. had separated in 1968.  However, such evidence was 
rejected by the Board on the basis of depositions which 
established that the appellant and J.G. were still living 
together as husband and wife after 1971.

The additional evidence merely indicates that the appellant 
is no longer married, and is now a widower.  This fact is not 
relevant to the issue in this case, which is whether the 
appellant submitted fraudulent statements to the VA in 
support of her claim for VA benefits.  Her statements were 
considered by the Board in its February 1977 and 1997 
decisions.  It is significant to note that the additional 
evidence fails to establish that the appellant had not sought 
to conceal her relationship with J.G. from the VA for the 
purpose of fraudulently obtaining VA death benefits.

The appellant's current marital status is not the problem in 
this case.  The determinative matter in this appeal is that 
when she applied for reinstatement of death benefits, she 
attested to the fact that she had not lived in a marital 
relationship with J.G. since 1968.  Such statements 
concerning her marital status constituted a fraudulent 
presentation for a claim for VA benefits.  Any person in her 
circumstances who commits such a fraud forfeits all rights to 
all VA benefits except insurance benefits.  See 38 C.F.R. § 
3.55 (2006).  The additional evidence does not tend to refute 
the previous finding of fraud and therefore cannot be 
considered to be new and material with respect to the matter 
at hand.  

The appellant's attempt to reopen her claim is unsuccessful 
because the evidence by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  No new 
and material evidence has been presented to refute the VA 
determination that the appellant made materially false 
representations in order to improperly seek to obtain VA 
benefits.  
	
ORDER

New and material evidence has not been received to reopen a 
claim for revocation of the forfeiture of the right to VA 
benefits, the claim is not reopened and the appeal is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


